DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previous claims presented pertain to a markush group of maleimide (claim 5). The applicant has deleted the previously presented phenylmaleimide to overcome the previous rejection, but does not present criticality or unexpected results for the selection of materials separate from phenylmaleimide. A rejection is presented below showing that it is obvious to replace the various maleimide markush groups in the same utility. For brevity, a rejection is presented below to the art and additional prior art is presented in the conclusion paragraph that also support the obviousness of selecting the materials for the purpose claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al (PGPUB 2019/0058221) and further in view of Wang et al (PGPUB 2017/0210855) and Ohta et al (PGPUB 2018/0226634)
Claim 1, 5: Burkardt teaches a non-aqueous electrolyte composition for use in electrochemical cells such as lithium ion batteries [Abstract]. The electrochemical cell comprises an anode, cathode, and separator having a non-aqueous electrolyte [0028-0032, 0238]. The electrolyte solvent is taught to comprise at least a cyclic carbonate exemplified to be a fluorinated carbonate [0094]. The electrolyte is taught to comprise an additive as a gas-reduction additive exemplified to be diglycolic acid anhydride [0138]. 
Burkardt is silent to teach a maleimide compound used in the electrolyte layer of a battery. 
Wang teaches an oligomer additive for non-aqueous electrolyte batteries [Abstract]. According to one embodiment of Wang, the electrolyte solution comprises an organic solvent, lithium salt, and additive [0014] wherein the additive includes a mono-maleimide, polymaleimide or other such compounds [0015]. Wang teaches the maleimide compound exemplified to be N-phenylmaleimide [0011, 0030, 0048]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Burkardt to include a maleimide compound as taught by Wang in order to improve thermal stability and thermal reactivity as well as improve the reaction rate, conversion, and structure [0016]. 

Ohta teaches a slurry composition for an electrolyte battery that includes a maleic acid in the copolymer [Abstract]. The preferred example establishes that N-ethylmaleimide and N-phenylmaleimide are art recognized equalivalents usable for the same purpose in an electrolyte [0024] whereby it is interpreted that one having ordinary skill in the art at the time of filing would have found it obvious to replace OR add N-ethylmaleimide to the N-phenylmaleimide of the obviated electrolyte. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Burkardt to include N-ethylmaleimide as taught by Ohta in order to produce a electrically and thermally stable electrolyte that is capable of achieving a high discharge capacity retention ratio without decreasing the positive electrode active material capacity [0012].
Claim 2: Burkardt teaches the electrolyte to comprise a fluorinated solvent or mixture thereof to be 5-95% the weight of the electrolyte composition [0092]. Discovery of optimized concentrations is non-obvious and routine and experimental based upon the disclosure of the prior art for the motivations presented by the prior art. MPEP 2144.04. It is obvious to adjust the composition of the electrolyte solvent depending on desired properties of the electrolyte composition [0100-0101].
Claim 3: Burkardt is silent to teach a maleimide compound.
Wang teaches the additive to be added in an amount of 0.5-10wt% [0045]. The amount of the additive added to the system is obvious to optimize in order to adjust the reaction rate of the system [Fig 2-4]. Discovery of optimized concentrations is non-obvious and routine and experimental based upon the disclosure of the prior art for the motivations presented by the prior art. MPEP 2144.04. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Burkardt to include a maleimide compound as taught by Wang in order to improve 
Claim 4: Burkardt teaches the gas reduction additive to be 0.05-10wt% or more preferentially 0.5-2wt% [0137]. Discovery of optimized concentrations is non-obvious and routine and experimental based upon the disclosure of the prior art for the motivations presented by the prior art. MPEP 2144.04. It is obvious to optimize the amount of this material relative the electrolyte in order to have enough material to impart a gas-reductive effect produced during charging and discharging [0137] but not too much material whereby the electrolyte overall main function as an ionic separator is impaired. 
Claim 6: Burkardt teaches the electrolyte to comprise an additive as a gas-reduction additive exemplified to be diglycolic acid anhydride [0138].

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al (PGPUB 2019/0058221) and further in view of Sawa et al (PGPUB 2013/0316229)
Claim 1: Burkardt teaches a non-aqueous electrolyte composition for use in electrochemical cells such as lithium ion batteries [Abstract]. The electrochemical cell comprises an anode, cathode, and separator having a non-aqueous electrolyte [0028-0032, 0238]. The electrolyte solvent is taught to comprise at least a cyclic carbonate exemplified to be a fluorinated carbonate [0094]. The electrolyte is taught to comprise an additive as a gas-reduction additive exemplified to be diglycolic acid anhydride [0138]. 
Burkardt is silent to teach a maleimide compound used in the electrolyte layer of a battery. 
Sawa teaches a lithium non-aqueous electrolyte that has improved durability through the electrolyte comprising at least one compound selected of a carbonate, cyclic carbonate, and isocynate groups [Abstract]. The preferred examples of compounds included include N-ethylmaleimide [0075-0076]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to 
Claim 2: Burkardt teaches the electrolyte to comprise a fluorinated solvent or mixture thereof to be 5-95% the weight of the electrolyte composition [0092]. Discovery of optimized concentrations is non-obvious and routine and experimental based upon the disclosure of the prior art for the motivations presented by the prior art. MPEP 2144.04. It is obvious to adjust the composition of the electrolyte solvent depending on desired properties of the electrolyte composition [0100-0101].
Claim 3: Burkardt is silent to teach a maleimide compound.
Sawa teaches a lithium non-aqueous electrolyte that has improved durability through the electrolyte comprising at least one compound selected of a carbonate, cyclic carbonate, and isocynate groups [Abstract]. The preferred examples of compounds included include N-ethylmaleimide [0075-0076]. The amount is taught to be 0.001mass%-10mass% [0078]. The discovery of workable ranges is obvious to optimize for the reasons set forth by Sawa. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Burkardt to include N-ethylmaleimide and other maleimides of preferred example [0075-0076] as taught by Sawa in order to improve the manufacturing of the electrolyte in an effort to create a more favorable development of the function of the electrode surface [0077-0078].
Claim 4: Burkardt teaches the gas reduction additive to be 0.05-10wt% or more preferentially 0.5-2wt% [0137]. Discovery of optimized concentrations is non-obvious and routine and experimental based upon the disclosure of the prior art for the motivations presented by the prior art. MPEP 2144.04. It is obvious to optimize the amount of this material relative the electrolyte in order to have enough material to impart a gas-reductive effect produced during charging and discharging [0137] but not too much material whereby the electrolyte overall main function as an ionic separator is impaired. 

Sawa teaches a lithium non-aqueous electrolyte that has improved durability through the electrolyte comprising at least one compound selected of a carbonate, cyclic carbonate, and isocynate groups [Abstract]. The preferred examples of compounds included include N-ethylmaleimide [0075-0076]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrolyte of Burkardt to include N-ethylmaleimide and other maleimides of preferred example [0075-0076] as taught by Sawa in order to improve the manufacturing of the electrolyte in an effort to create a more favorable development of the function of the electrode surface [0077-0078].
Claim 6: Burkardt teaches the electrolyte to comprise an additive as a gas-reduction additive exemplified to be diglycolic acid anhydride [0138].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uematsu et al (PGPUB 2016/0248121) Imide selection is established to be art recognizing between N-ethylmaleimde, maleimide, N-methylmalemide, N-ethylmaleimide, N-phenylmaleimide [0122].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723